DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 2/18/2022.
The claim 19 has been amended. Claims 2-6 are cancelled.
In view of the amendment, the 35 USC 112(b) Rejection of claims 19-25 are withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/18/2022, with respect to the claims as amended have been fully considered and are persuasive. 
Allowable Subject Matter
Claims 1 and 7-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An insulator comprising: a body part to be wound with a coil, the body part covering an axial end surface of a tooth protruding from a core segment and a part of at least both circumferential side surfaces of the tooth; a first flange continuous with the body part at one of sides closer to a proximal end or a distal end of the tooth, and including a coil guide groove that guides the coil to the body part; and a second flange continuous with the body part at the other of the sides closer to the proximal end or the distal end of the tooth, wherein: the coil guide groove includes a first guide groove and a second guide groove symmetrical with respect to a radial plane, and each of the first and 
Claim 19: “An insulator comprising: a body part to be wound with a coil, the body part covering an axial end surface of a tooth protruding from a core segment and a part of at least both circumferential side surfaces of the tooth; a first flange continuous with the body part at one of sides closer to a proximal end or a distal end of the tooth, and including a coil guide groove that guides the coil to the body part; and a second flange continuous with the body part at the other of the sides closer to the proximal end or the distal end of the tooth, wherein: the coil guide groove includes a first guide groove and a second guide groove symmetrical with respect to a radial plane, and each of the first and second guide grooves extends at an acute angle 0 from an inner surface of the first flange facing the second flange, the first flange includes, in a region other than the first and second guide grooves: a first 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1 and 7-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmid et al. (US 2014/0009029) an armature for an electric motor having a plurality of teeth and cavities arranged between the plurality of teeth for wherein the coil is received.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832